DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0374476).
Regarding Claim 1, Lee et al discloses a method comprising: performing, using at least one processor, feature extraction of input audio data to identify extracted features associated with the input audio data (In operation 451, the processor 220 of the intelligence server 200 may receive various pieces of data associated with a plurality of user's speeches from a user terminal) (page 9, paragraph [0141]); detecting, using the at least one processor, a language associated with each of multiple portions of the input audio data by processing the extracted features using a plurality of language models (In operation 453, the processor 220 of the intelligence server 200 may perform ASR on the data for each language model.) (page 9, paragraph [0142]), each language model associated with a different language (The plurality of language models of the first language may have different speech models from one another, and different language 
Regarding Claim 2, Lee et al discloses a method, wherein: the language models are distilled from the ASR models (In operation 405, the processor 220 of the intelligence server 200 may select one of language models based on the results from the ASR) (page 9, paragraph [0131]); and the language models use a smaller number of features compared to the ASR models (, the processor 220 of the intelligence server 200 may select one of language models based on the received personalization information and the results from the performed ASR) (page 9, paragraph [0134]).
Regarding Claim 3, Lee et al discloses a method, wherein each language model is used to determine a probability that each portion of the input audio data is from a particular language (In operation 455, the processor 220 of the intelligence server 200 may calculate scores on the ASR results for each language model) (page 9, paragraph [0144]).
Regarding Claim 4, Lee et al discloses a method, wherein detecting the language associated with each portion of the input audio data further comprises: concatenating the probabilities determined using the language models (In operation 457, the processor 220 of the intelligence server 200 may sum scores for each language model) (page 9, paragraph [0146]); and processing the concatenated probabilities using a neural classification model (The artificial intelligent system may be a rule-based system, or may be a neural network-based system (e.g., a feedforward neural network (FNN) or a recurrent neural network (RNN))) (page 3, paragraph [0039]).
Regarding Claim 7, Lee et al discloses a method, further comprising: processing each portion of the input audio data using the ASR model at which the portion of the input audio data is directed (operation 455 to operation 461 may be performed by the processor 150 of the user terminal 100) (page 10, paragraph [0152); and generating text for each portion of the input audio data using the ASR model at which the portion of the input audio data is directed (the processor 150 of the user terminal 100 may receive the ASR results for each language model from the intelligence server 200) (page 10, paragraph [0152]).
Regarding Claim 8, Lee et al discloses an electronic device comprising: at least one memory (Fig. 2, memory 230); and at least one processor operatively coupled to the at least one memory (Fig. 2, processor 220) and configured to: perform feature extraction of input audio data to identify extracted features associated with the input audio data (In operation 451, the processor 220 of the intelligence server 200 may receive various pieces of data associated with a plurality of user's speeches from a user terminal) (page 9, paragraph [0141]); detect a language associated with each of multiple 
Claims 9 and 16 are rejected for the same reason as claim 2.
Claims 10 and 17 are rejected for the same reason as claim 3.
Claims 11 and 18 are rejected for the same reason as claim 4.
Claims 14 and 21 are rejected for the same reason as claim 7.
Claim 15 is rejected for the same reason as claim 1.  
Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all processing the concatenated probabilities using a plurality of temporal convolutional neural networks, wherein outputs from at least one of the temporal convolutional neural networks are normalized; averaging outputs or normalized outputs from a last of the temporal convolutional neural networks; and determining probabilities that specific languages are associated with specific portions of the input audio data based on the averaged outputs” as recited in claim 1, and “process the concatenated probabilities using a plurality of temporal convolutional neural networks and normalize outputs from at least one of the temporal convolutional neural networks; average outputs or normalized outputs from a last of the temporal convolutional neural networks; and determine probabilities that specific languages are associated with specific portions of the input audio data based on the averaged outputs” as recited in claims 12 and 19.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/31/2019 and 07/17/2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wang et al. (US 2018/0314689) discloses a multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages.
Ravindran et al. (US 2016/0284349) discloses a system, article, and method of environment-sensitive automatic speech recognition.
Huang et al. (US 2004/0143436) discloses an apparatus for processing natural language speech data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672